                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION
                                No. 4:20-CV-00004-M

 D.O., a minor, through his Guardian
 Ad Litem, Tos M. Overton,

                        Plaintiff,

        v.                                                             Order

 Michael Micelli & Walgreen Co. d/b/a
 Walgreens,

                        Defendants.


        Defendants ask the court to issue an order allowing the Pitt County Department of Social
Services to disclose documents they have subpoenaed. D.E. 44. Plaintiff D.O. does not object to
the Defendants’ request. Pitt County Department of Social Services received notice of the motion
but did not respond.

       Having reviewed Defendants’ filings, the court determines that the subpoenaed records are
relevant and necessary to the trial of this matter. The records are not available to Defendants from
any other source.

       The court thus grants Defendants’ motion to compel. D.E. 44. Pitt County DSS is ordered
to produce copies of the Plaintiff’s adoption records to Defendants. The production must occur
within 30 days from the date Defendants serve Pitt County DSS with a copy of this order.

Dated:
Dated: January 4, 2021

                                              R OBERT T. NUMBERS, II
                                              ______________________________________
                                              U       STATES
                                                NITEDT.
                                              Robert         MAGISTRATE
                                                        Numbers,  II       JUDGE
                                              United States Magistrate Judge




             Case 4:20-cv-00004-M Document 49 Filed 01/04/21 Page 1 of 1
